Citation Nr: 9905970	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  98-13 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a shell fragment wound of the right posterior 
thigh.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The veteran and MAA


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from July 1969 to March 1971.  
For service in the Republic of Vietnam, he was awarded the 
Purple Heart Medal, the Air Medal with V Device with one Oak 
Leaf Cluster, the Bronze Star Medal, and the Distinguished 
Flying Cross, among others.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

The RO granted service connection for the residuals of shell 
fragment wound to the right posterior thigh and initially 
assigned a noncompensable evaluation in August 1998.  
However, following the veteran's disagreement with the 
assigned evaluation, the RO subsequently granted a 20 percent 
evaluation, in a statement of the case issued in August 1998, 
on the basis of medical evidence which established that the 
veteran had incurred varicose veins at the site of the wound 
with mild muscle injury and mild neuropathy involving the 
deep peroneal nerve.  The 20 percent evaluation was 
essentially provided in reliance upon the criteria for a 
compensable evaluation to the predecessor regulation of 
38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).  It  was 
further noted that muscle and nerve involvement were both 
mild and thus both were noncompensable.  

However, the veteran was provided VA vein stripping (removal) 
surgery for varicose veins of the right leg in August 1997 
followed shortly thereafter with a VA examination the same 
month and it is presently unclear what, if any, continuing 
problems with varicose veins that the veteran experiences.  
While the August 1997 VA examination report stated that 
varicose veins appeared to clearly be related to the 
veteran's shell fragment wound from service, the examiner 
wrote that it was "too close to the surgery right now to know 
whether current swelling and pain is going to go away or if 
it is still related to the surgery."  While that examination 
report noted that the veteran had some erythema and swelling 
of the back of his right leg, there was absolutely no 
indication whether varicose veins remained as a problem with 
the veteran's right thigh shell fragment wound and it is 
unclear at present exactly what postoperative residuals 
resulted from that surgery.  Additional examination is 
necessary.  

In testimony at a personal hearing before the undersigned 
conducted at the RO in December 1998, and in a written 
statement submitted at the time of that hearing, the veteran 
provided an excellent history of his shell fragment wound 
injury which clearly noted certain inaccuracies previously 
described by the RO.  He also raised certain questions which 
must be adequately addressed through additional VA physical 
examinations and correct application of the 1945 Schedule for 
Rating Disabilities (Schedule).  First, the veteran argued 
that the initial shell fragment wound resulted in an entrance 
wound scar in September 1969 and surgical removal of the 
shell fragment itself in January 1970 resulted in a separate 
scar.  The service medical records describe a 6-centimeter 
course of travel of the shrapnel (approximately 
2 1/2 inches).  The veteran argued that both of these scars 
(entry 3 centimeters and exit 2 centimeters) were tender 
and/or painful.  The August 1997 VA examination noted that 
two well-healed incisions were visible "from the surgery," 
and other post VA surgical records indicate that the scarring 
from VA vein stripping surgery was painful.  Scarring, from 
either the initial wound or the subsequent removal of 
shrapnel or the subsequent surgical removal of varicose veins 
related to the shrapnel wound, was not discussed or evaluated 
by the RO for compensation purposes.  Particular attention to 
all scars related to the service-connected shell fragment 
wound must be provided in subsequent VA examination.  

Next, the veteran has clearly argued that he has a loss of 
strength, endurance, and easy fatigability in the right leg 
as a result of the shell fragment wound.  While the RO 
characterized 38 C.F.R. § 4.73, Diagnostic Code 5313, Muscle 
Group VIII involvement as slight warranting a noncompensable 
evaluation, the medical evidence on this point is not 
consistent.  Right thigh muscle strength was not addressed in 
the August 1997 VA examination.  One November 1997 VA 
outpatient treatment record notes that there was no evidence 
of muscle atrophy and motor strength was 5/5 bilaterally.  
Another VA outpatient treatment record from the same month 
noted that the veteran only had 3+/5 strength in the right 
anterior thigh and 4-/5 quads and hamstrings strength on the 
right.  Further examination is necessary.  

Next, the veteran consistently complained of a significant 
amount of pain, hyperesthesia, tingling and numbness at and 
below the site of the shell fragment wound after VA vein 
stripping surgery was completed and the medical records do 
indicate some involvement postoperatively of the deep 
peroneal nerve.  See 38 C.F.R. § 4.124(a), Diagnostic Code 
8523 (1998).  The veteran pointed out that multiple EMG 
testing had been performed by VA with varying and 
inconsistent results.  Again, this testing was conducted 
rather soon after vein stripping surgery and the evidence 
presently on file makes it difficult to distinguish between 
pain from old or more recent surgical scarring or from 
involvement of the deep peroneal nerve.  Further examination 
is necessary to confirm an accurate and complete diagnosis.  

During the personal hearing, the veteran clearly indicated a 
desire for accurate evaluation of scars residual to the 
original shell fragment wound.  In his written submission at 
the time of the hearing, the veteran argued that the original 
wound itself should be considered moderately severe in 
accordance with 38 C.F.R. § 4.73, Diagnostic Code 5313.  
However, 38 C.F.R. § 4.56(3) (1998) for moderately severe 
muscle disability notes through-and-through, deep penetrating 
wounds with debridement, prolonged infection or sloughing of 
soft parts, and intermuscular scarring.  Records of the 
initial injury itself appear more accurately characterized 
under (2) of that regulation as a through-and-through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive, residuals of 
debridement, or prolonged infection.  Additionally, it must 
be noted that 38 C.F.R. § 4.55(a) (1998) clearly provides 
that a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  

Also in his written submission, the veteran argued that his 
varicose veins warranted a 40 percent evaluation in 
accordance with the superseded criteria at 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997) but that argument seems to be 
based on the condition of varicose veins prior to surgical 
intervention.  Again, additional examination is necessary to 
determine the extent and severity of any varicose veins which 
continue to exist after surgery and/or postoperative 
residuals of their removal.

Finally, the veteran stated that certain records of his VA 
medical treatment from August 1998 were not presently on 
file.  All records of the veteran's treatment with VA must be 
collected for review before a final appellate decision.  

For these reasons and bases, the veteran's claim is REMANDED 
to the RO for the following actions:

1.  The veteran has indicated that all 
treatment for his service-connected shell 
fragment wound is with VA.  The RO should 
collect copies of all medical records of 
the veteran's treatment with VA for his 
service-connected shell fragment wound of 
the right thigh which are not already on 
file for inclusion in the claims folder.  

2.  The veteran should be scheduled for a 
VA orthopedic examination.  The physician 
must be provided the veteran's claims 
folder for review in conjunction with the 
examination and his report of examination 
must state that the file was available 
and reviewed.  This physician should 
request the veteran to provide him with 
all current subjective symptoms which he 
reports as residual to the right thigh 
shell fragment wound.  An X-ray study of 
the right thigh should be produced.  
Color photos of the affected area should 
also be taken and added to the 
examination report.  This physician is 
specifically requested to evaluate all 
scars associated with the veteran's 
service-connected shell fragment wound of 
the right thigh.  This must include a 
detailed measurement of each individually 
identifiable scar and an assessment as to 
whether each or any scar identified is 
tender or painful on objective 
demonstration, or ulcerated, or 
disfiguring, or whether any scar causes 
any limitation of function of any part 
affected.  Additionally, this physician 
is requested to accomplish measurements 
of both lower extremities, especially at 
the thigh and calf, for comparison of 
musculature.  Range of motion testing for 
both lower extremities should be 
conducted.  Muscle strength for both 
lower extremities should be accurately 
evaluated and reported.  This physician 
must provide an opinion as to whether or 
not it is more, less, or equally probable 
that any abnormalities identified of the 
right leg are attributable to the 
veteran's shell fragment wound, or its 
postoperative residuals including 
surgical removal of the shell fragment 
and surgical removal of varicose veins.  
The physician should comment on any left 
thigh/leg anatomical damage and 
functional loss regarding less or more 
movement than normal, weakened movement, 
excess fatigability, incoordination, 
impaired ability to execute skilled 
movements smoothly, pain on movement, 
swelling, deformity or atrophy of disuse, 
instability of station, disturbance of 
locomotion, interference with sitting, 
standing and/or weight bearing.  A 
thorough, detailed, typewritten report of 
examination must be produced. 

3.  The veteran should next be provided 
with a VA neurological examination of his 
lower extremities.  The veteran's claims 
folder should be provided to the 
neurologist for review in conjunction 
with his examination and his report of 
examination must state that the file was 
available and reviewed.  The neurologist 
should feel free to consult with the VA 
orthopedist who conducted the above 
examination for the purpose of analyzing 
any functional loss.  The neurologist's 
attention is directed to past EMG studies 
performed by VA and the fact that they 
apparently resulted in inconsistent 
results.  The neurologist is requested to 
conduct sufficient studies of the veteran 
to determine whether there is any 
neurological impairment residual to his 
right thigh shell fragment wound and/or 
to surgical removal of the fragment or VA 
surgical stripping of varicose veins 
which have been determined to have 
resulted from the shell fragment wound.  
Any nerve involvement identified must 
include specific reference to the nerve 
or nerves involved (including the deep 
peroneal nerve) and any paralysis 
identified should be described as 
complete or incomplete and, if 
incomplete, should be characterized as 
mild, moderate or severe, with an 
explanation of why that characterization 
was chosen.  Finally, the neurologist 
should indicate whether or not there are 
any additional varicose veins of the 
right leg and/or whether there is any 
apparent vascular involvement from past 
or present varicose veins.  If the 
neurologist is unable to adequately 
describe and evaluate varicose veins, the 
neurologist should make arrangements to 
have the veteran evaluated by a VA 
vascular surgeon for a complete and 
thorough evaluation of right leg varicose 
veins and/or vascular or circulatory 
involvement of that extremity. 

4.  After completion of the above 
development, the RO should first review 
the reports of examination produced to 
ensure that they adequately assess the 
veteran's disability, and adequately 
address the requirements of this remand.  
The RO must return any inadequate or 
incomplete examination report to the 
authoring physician for corrective 
action.  The RO should then again review 
the veteran's application for a rating in 
excess of 20 percent for his service-
connected residuals of a shell fragment 
wound of the right thigh.  The RO should 
apply all schedular criteria for shell 
fragment wounds contained in the Schedule 
including the principles described in 
38 C.F.R. §§ 4.55 and 4.56.  The RO 
should address the issues of scarring, 
muscle involvement, neurological 
involvement, and vascular involvement in 
arriving at a proper assessment of the 
veteran's service-connected disability 
while also being mindful of the 
amputation rule and the rule against 
pyramiding.  If less than the full 
benefit sought on appeal is allowed, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case with a complete evaluation and 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board after compliance with all 
laws and regulations regarding appeals.  
The veteran need do nothing until further 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.






		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 9 -


